Judgments of conviction of defendants Ippolito, Blachowicz, and Fried of the crime of riot affirmed. Judgment of conviction of defendant Gray of the crime of conspiracy affirmed. Judgment of conviction of defendant Gerber of the crime of conspiracy reversed on the law and facts and indictment dismissed. All concur, except Taylor, P. J., who dissents as to defendant Gerber and votes for affirmance; and Piper J., who dissents as to defendant Gray and votes for reversal and dismissal of the indictment as to said Gray. (Appeal from judgments convicting defendants Gerber and Gray of the crime of conspiracy, and convicting defendants Ippolito, Blachowicz, and -Fried of the crime of riot.) Present — Taylor, P. J., McCurn, Love, Vaughan and Piper, JJ.